                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CIGNEX DATAMATICS, INC.,                   )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )
                                            )   C.A. No. 17-320 (MN)
 LAM RESEARCH CORPORATION,                  )
                                            )
              Defendant.                    )
                                            )
                                            )


                              MEMORANDUM OPINION

Christopher P. Simon, David G. Holmes, CROSS & SIMON, LLC, Wilmington, DE – attorneys for
Plaintiff

Theodore A. Kittila, James G. McMillan, III, HALLORAN FARKAS + KITTILA LLP, Wilmington,
DE – attorneys for Defendants




February 26, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       This case arises out of a contract dispute between Plaintiff Cignex Datamatics, Inc.

(“Plaintiff” or “Cignex”) and Defendant Lam Research Corporation (“Defendant” or “Lam”).

Presently before the Court is Lam’s motion for “summary judgment finding against CIGNEX on

its Complaint.” (D.I. 74, 75). For the reasons set forth below, Defendant’s motion for summary

judgment is GRANTED-IN-PART and DENIED-IN-PART.

I.     BACKGROUND

       Cignex “is a commercial open-source consulting company that provides a wide variety of

clients with services and products such as open source enterprise portals, content management, big

data analytics, and e-commerce solutions.” (D.I. 1 ¶ 5). Lam “is in the business of designing,

developing, marketing, selling and supporting equipment that is used by semiconductor

manufacturers to make semiconductor chips. As part of its business, [Lam] operates numerous

computer and software platforms, which are integral to its business.” (D.I. 8 at 4). Lam has a

website, www.mylam.com, on which it “provides secure, online access for its personnel,

customers and technicians to its library of technical manuals and other proprietary documents

related to its products.” (D.I. 75 at 1-2). In October of 2014, Lam and Cignex entered into a

“Contract for Independent Contractor or Consultant Services” (“the Agreement”) for Cignex to

“work on the overhaul and development of the MyLam.com portal.” (D.I. 77 at 3).

       The Agreement was apparently a standard form agreement provided by Lam to its vendors.

Section 1 of the Agreement states, “The Description of Work . . . describes the services that the

Contractor will perform and the fees which Company will pay in return.” (D.I. 75-1 at App 11).

Section 2 of the Agreement states, “[Cignex] will begin work on the date written above and, unless

terminated sooner, the Contract will end when the services are completed, as shown on Exhibit




                                                1
A.” (Id.). Exhibit A of the Agreement – Description of Work – “describes the services that

[Cignex] will perform and the fees which [Lam] will pay in return.” (Id.). Exhibit A contains the

notation “Software Integration, and POC, for MyLam/PK Redesign Project,” indicating that

Cignex was to do work for the MyLam/PK Redesign Project. (D.I. 75-1 at App 15). The remainder

of the exhibit, including the signature blocks, is blank. (Id.).

        Pursuant to the Agreement, Cignex prepared a “proof of concept” for the project. (D.I. 75

at 2). Lam paid Cignex $10,000 upon completion of the proof of concept. (Id.). Thereafter, in

consultation with Lam, Cignex prepared a Statement of Work, which Lam signed on January 16,

2015 and Cignex signed on January 19, 2015. (D.I. 75-1 at App 31-48). The Statement of Work

outlined the scope of work that Cignex would perform for Lam. On the first page, it refers to

“Terms and Conditions” as “Time and Material.” (D.I. 75-1 at App 31).

        During the contract period, Cignex invoiced Lam on a monthly basis for work and

materials, and in response to invoices, Lam paid more than $665,000. There were numerous

problems and delays in the project (though which party is at fault is disputed). At some point,

however, Lam expressed dissatisfaction with Cignex’s work and stopped paying. Even after Lam

stopped paying, Cignex continued to work with Lam on the project. Ultimately, Lam severed the

relationship and refused to pay the outstanding amounts due. Cignex brought this suit to recover

a balance of $434,096.71 due to it for work performed, and Cignex also seeks interest and

attorneys’ fees. (D.I. 1 at 4). Lam counterclaimed, seeking to recover the amounts already paid

to Cignex. (D.I. 8). Lam now seeks summary judgment on Cignex’s breach of contract claim.

(D.I. 75).




                                                  2
II.    LEGAL STANDARDS

       Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” The moving party bears the burden of

demonstrating the absence of a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986). An assertion that a fact is not – or is –

genuinely disputed must be supported by citing to “particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials,” or by “showing that the materials cited do not establish the absence

or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to

support the fact.” Fed. R. Civ. P. 56(c)(1)(A) & (B). If the moving party has carried its burden,

the nonmovant must then “come forward with specific facts showing that there is a genuine issue

for trial.” Matsushita, 475 U.S. at 587 (internal quotation marks omitted). The Court will “draw

all reasonable inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150 (2000).

       To defeat a motion for summary judgment, the nonmoving party must “do more than

simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S.

at 586; see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (party opposing

summary judgment “must present more than just bare assertions, conclusory allegations or

suspicions to show the existence of a genuine issue”) (internal quotation marks omitted). The

“mere existence of some alleged factual dispute between the parties will not defeat an otherwise




                                                3
properly supported motion for summary judgment” – a factual dispute is genuine only where “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “If the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.” Id. at 249-50 (internal citations

omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Thus, the “mere existence

of a scintilla of evidence” in support of the nonmoving party’s position is insufficient to defeat a

motion for summary judgment; there must be “evidence on which the jury could reasonably find”

for the nonmoving party. Anderson, 477 U.S. at 252.

III.   DISCUSSION

       A.      Claim for Breach of Contract

       The thrust of the dispute for summary judgment is whether the totality of the agreement

between the parties (including the Agreement with exhibits, proof of concept and Statement of

Work) required completion of the project before payment was due or whether it was a time and

materials contract pursuant to which Cignex would be paid for labor and expenses incurred. Lam

asserts that the Agreement “expressly and unambiguously obligates CIGNEX to complete the

Project.” (D.I. 75 at 9). Lam notes that “Section 1 of the Agreement states, ‘The Description of

Work . . . describes the services that the Contractor will perform and the fees which Company will

pay in return’” and that Exhibit A, which contains the “Description of Work,” contemplated

completion of software integration for the project. (Id.). In Lam’s view, Cignex did not complete

the project and, thus, Lam is not required to pay Cignex. Cignex, on the other hand, asserts that

the agreement is a time and materials contract under which it would be paid for labor and expenses

incurred during the project. Cignex points to provisions in the Statement of Work and to the

parties’ course of dealing to support its argument.




                                                 4
        In addressing issues of contract interpretation, the Court must “give effect to the plain-

meaning of [a] contract’s terms and provisions.” LCY Chemical Corp. v. Kraton Performance

Polymers, Inc., No. 14-1279 (GMS), 2015 WL 4486783, at *2 (D. Del. July 23, 2015) (quoting

Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159-60 (Del. 2010)). If contractual language “is

plain and clear on its face, i.e., it[] . . . conveys an unmistakable meaning, the writing itself is the

sole source for gaining an understanding of intent.” Choupak v. Rivkin, No. 7000 VCL, 2015 WL

1589610, at *18 (Del. Ch. Apr. 6, 2015) (quoting City Investing Co. Liquid. Tr. v. Cont’l Cas. Co.,

624 A.2d 1191, 1198 (Del. 1993)). If, however, the terms are ambiguous, extrinsic evidence may

be considered to determine the parties’ intentions. See AT&T Corp. v. Lillis, 953 A.2d 241, 253

(Del. 2008). Ambiguity exists “when the provisions in controversy are reasonably or fairly

susceptible of different interpretations or may have two or more different meanings.” Markow v.

Synageva Biopharma Corp., No. N15C-06-152 WCC, 2016 WL 1613419, at *5 (Del. Super. Ct.

Mar. 3, 2016) (internal quotations omitted). When provisions of a contract are ambiguous, “factual

issues requiring consideration of extrinsic evidence to determine the intended meaning of the

provision in light of the expectations of the contracting parties” preclude summary judgment.

Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1229 (Del. 1997).

        Here, the contract terms are ambiguous and factual issues preclude the grant of summary

judgment. Indeed, as the parties have pointed out, there are references to both time and materials

and suggestions of completion of the project in the various documents. Moreover, the extrinsic

evidence, including testimony from the parties’ representatives and the course of conduct between

the parties raises issues of fact as the parties’ expectations.




                                                   5
       B.      Charge for Alfresco Subscription

       Cignex’s claim for $434,096.71 includes a $58,000 charge for a subscription for Alfresco

software. (D.I. 75-1 at App 230). Lam asserts that Cignex has not proven breach for failure to

pay the Alfresco charge. In its Answering Brief (D.I. 77), Cignex offers no response – and in fact

never mentions Alfresco. The undisputed evidence before the Court is that Cignex is not a party

to the licensing agreement between Alfresco and Lam (D.I. 75-1 at App 280-283) and that Lam

was not obligated to pay Cignex for Alfresco. Moreover, there is no evidence that Cignex paid

the $58,000 despite invoicing that amount to Lam. Based on these undisputed facts, the Court will

grant Lam’s request for summary judgment that Cignex cannot recover the $58,000 based on the

alleged Alfresco license fee.

       An appropriate Order will follow.




                                                6
